DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
Claim(s) 1–11 and 16–20 is/are being treated on their merits.
Claim(s) 12–15 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0296626 A1.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 14 October 2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden because the separator in claim 1 and the method of preparing the separator in claim 12 appear to be part of an overlapping search area.  This is not found persuasive because a serious search burden has been shown by the requirement for a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)  and the separate status in the art of the inventions in view of their different classifications. Group I is classified in H01M50/431 and Group II is classified in H01M50/403. Only 15% of the references classified in H01M50/431 or H01M50/403 are classified in both H01M50/431 and H01M50/403. Therefore, the search for the separator in claim 1 does not significantly overlap with the search for the method of preparing the separator in claim 12 and there is a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim(s) 12–15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of preparing a separator, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 October 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING POROUS SUBSTRATE LAYER, METAL OXIDE INTERMEDIATE LAYER, AND CERAMIC COATING LAYER, METHOD OF PREPARING THE SAME AND LITHIUM-ION BATTERY INCLUDING THE SAME.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 contains a plurality of elements (e.g., a porous substrate layer, an intermediate layer, and a ceramic coating layer) without separating each by a line indentations. Each element should be separated by a line indentation. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 (i).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein the ceramic coating layer comprises a ceramic material, a metal oxide of the metal oxide powder is identical to or different from the ceramic material." A conjunction (e.g., and, or) is not provided between "a ceramic material" and "a metal oxide." It is unclear if "the ceramic coating layer" requires only one of "a ceramic material" and "a metal oxide" or both "a ceramic material" and "a metal oxide."
Claim 7 recites the limitation "wherein the ceramic coating layer comprises a ceramic material, a metal oxide of the metal oxide powder is identical to or different from the ceramic material." A conjunction (e.g., and, or) is not provided between "a ceramic material" and "a metal oxide." It is unclear if "the ceramic coating layer" requires only one of "a ceramic material" and "a metal oxide" or both "a ceramic material" and "a metal oxide."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong et al. (KR 2016-0126503 A, hereinafter Cheong).
Regarding claim 1, Cheong discloses a separator (FIG. 1, [0094]), comprising:
a porous substrate layer (see porous polymer substrate, [0093]),
an intermediate layer (see aluminum oxide film, [0093]), and
a ceramic coating layer (see ceramic film, [0094]),
wherein the ceramic coating layer is disposed on a side of the intermediate layer away from the porous substrate layer (see composite porous membrane, [0094]);
wherein the intermediate layer comprises a metal oxide powder (FIG. 2, [0093]),
a particle diameter of the metal oxide powder is less than a pore diameter of the porous substrate layer (FIG. 2, [0093]), and
at least a portion of the metal oxide powder is embedded in the porous substrate layer (FIG. 2, [0093]).
Regarding claim 5, Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the ceramic coating layer comprises a ceramic material, a metal oxide of the metal oxide powder is identical to or different from the ceramic material (see alumina, [0094]);
the metal oxide is selected from one or plural of Al2O3, SiO2, TiO2, and ZrO2 (see alumina, [0094]), and
the ceramic material is selected from one or plural of Al2O3, SiO2, TiO2, ZrO2, and BN (see alumina, [0094]).
Regarding claim 6, Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the metal oxide is Al2O3 (see alumina, [0094]), and
the ceramic material is Al2O3 (see alumina, [0094]).
Regarding claim 10, Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the ceramic coating layer further comprises an aqueous binder (see polyvinyl alcohol, [0094]).
Regarding claim 11, Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the porous substrate layer comprises one or plural of polyethylene, polypropylene, and polyamide (see polyethylene, [0092]).
Regarding claim 16, Cheong discloses a lithium-ion battery, comprising a separator (FIG. 1, [0094]) including:
a porous substrate layer (see porous polymer substrate, [0093]),
an intermediate layer (see aluminum oxide film, [0093]), and
a ceramic coating layer (see ceramic film, [0094]),
wherein the ceramic coating layer is disposed on a side of the intermediate layer away from the porous substrate layer (see composite porous membrane, [0094]);
wherein the intermediate layer comprises a metal oxide powder (FIG. 2, [0093]),
a particle diameter of the metal oxide powder is less than a pore diameter of the porous substrate layer (FIG. 2, [0093]), and
at least a portion of the metal oxide powder is embedded in the porous substrate layer (FIG. 2, [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2–4 and 17–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (KR 2016-0126503 A).
Regarding claim 2, Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the intermediate layer has a thickness from 5 to 50 nm and a surface density of 0 to 0.2 g/m2 (see thickness, [0032]).
A surface density (σ) can determined from the thickness (t), porosity (P), and density (ρ) from the following equation σ = ρ × (1 – P) × t. The density of alumina is 3.95 g/cm3 and porosity, by definition, ranges from 0 to 1. σ is equal to 0 g/m2 (i.e., the lower limit of surface density) when P=1; and σ is equal to ρ × t when P = 0. The upper limit of surface density is 0.2 g/m2, which is determined from the upper limit of thickness (i.e., t = 50 nm).
Although Cheong does not explicitly disclose a range of less than or equal to 10 nm, Cheong does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Although Cheong does not explicitly disclose a range of 0.01 to 0.08 g/m2, Cheong does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 3, Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the ceramic coating layer has a thickness of 2 to 5 μm and a surface density of 0 to 16 g/m2 (see thickness, [0094]).
A surface density (σ) can determined from the thickness (t), porosity (P), and density (ρ) from the following equation σ = ρ × (1 – P) × t. The density of alumina is 3.95 g/cm3, the density of polyvinyl alcohol is 1.19 g/cm2, and porosity, by definition, ranges from 0 to 1. σ is equal to 0 g/m2 (i.e., the lower limit of surface density) when P=1; and σ is equal to ρ × t when P = 0. The upper limit of surface density is 16 g/m2, which is determined from the thickness (i.e., t = 5 µm).
Regarding claim 4, Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the particle diameter of the metal oxide powder from 5 to 50 nm (see thickness, [0032]).
Cheong discloses a particle diameter of the metal oxide powder forming the intermediate layer is equal to the thickness of the intermediate layer (FIG. 2, TABLE 1, [0093]). Therefore, the disclosure of an intermediate layer thickness from 5 to 50 nm suggest a particle diameter of the metal oxide power from 5 to 50 nm.
Although Cheong does not explicitly disclose a range less than or equal to 1 nm, Cheong does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 17, Cheong discloses all claim limitations set forth above and further discloses a lithium-ion battery:
wherein the intermediate layer has a thickness from 5 to 50 nm and a surface density of 0 to 0.2 g/m2 (see thickness, [0032]).
A surface density (σ) can determined from the thickness (t), porosity (P), and density (ρ) from the following equation σ = ρ × (1 – P) × t. The density of alumina is 3.95 g/cm3 and porosity, by definition, ranges from 0 to 1. σ is equal to 0 g/m2 (i.e., the lower limit of surface density) when P=1; and σ is equal to ρ × t when P = 0. The upper limit of surface density is 0.2 g/m2, which is determined from the upper limit of thickness (i.e., t = 50 nm).
Although Cheong does not explicitly disclose a range of less than or equal to 10 nm, Cheong does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Although Cheong does not explicitly disclose a range of 0.01 to 0.08 g/m2, Cheong does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 18, Cheong discloses all claim limitations set forth above and further discloses a lithium-ion battery:
wherein the ceramic coating layer has a thickness of 2 to 5 μm and a surface density of 0 to 16 g/m2 (see thickness, [0094]).
A surface density (σ) can determined from the thickness (t), porosity (P), and density (ρ) from the following equation σ = ρ × (1 – P) × t. The density of alumina is 3.95 g/cm3, the density of polyvinyl alcohol is 1.19 g/cm2, and porosity, by definition, ranges from 0 to 1. σ is equal to 0 g/m2 (i.e., the lower limit of surface density) when P=1; and σ is equal to ρ × t when P = 0. The upper limit of surface density is 16 g/m2, which is determined from the thickness (i.e., t = 5 µm).
Regarding claim 19, Cheong discloses all claim limitations set forth above and further discloses a lithium-ion battery:
wherein the particle diameter of the metal oxide powder from 5 to 50 nm (see thickness, [0032]).
Cheong discloses a particle diameter of the metal oxide powder forming the intermediate layer is equal to the thickness of the intermediate layer (FIG. 2, TABLE 1, [0093]). Therefore, the disclosure of an intermediate layer thickness from 5 to 50 nm suggest a particle diameter of the metal oxide power from 5 to 50 nm.
Although Cheong does not explicitly disclose a range less than or equal to 1 nm, Cheong does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 7–9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (KR 2016-0126503 A) as applied to claim(s) 1 and 16 above, and further in view of Lin et al. (CN 109950461 A).
Regarding claim 7, Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the ceramic coating layer comprises ceramic material particles (see alumina, [0094]).
Cheong does not explicitly disclose:
the ceramic material particles comprise 5 to 10 parts by weight of small particles, 30 to 70 parts by weight of medium particles, and 5 to 10 parts by weight of large particles,
the small particles are ceramic material particles with D50 = 0.3 to 0.9 μm,
the medium particles are ceramic material particles with D50 = 1.5 to 4 μm, and
the large particles are ceramic material particles with D50 = 5 to 10 μm.
Lin discloses a separator comprising a ceramic coating layer including ceramic material particles comprise 5 to 10 parts by weight of small particles, 30 to 70 parts by weight of medium particles, and 5 to 10 parts by weight of large particles (see mass fraction, [0026]), the small particles are ceramic material particles with D50 = 0.0 to 0.3 μm (see small particles, [0023]), the medium particles are ceramic material particles with D50 = 0.5 to 0.8 μm (see medium particles, [0024]), and the large particles are ceramic material particles with D50 = 5 to 10 μm (see large particles, [0025]) to improve safety, electrolyte wettability, cycle life, and thermal stability of the battery (see separator, [0021]). Cheong and Lin are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the ceramic material particles of Cheong with the small, medium, and large particles of Cheong in order to improve safety, electrolyte wettability, cycle life, and thermal stability of the battery.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP § 2144.05.
Cheong also discloses overlapping ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 8, modified Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the ceramic coating layer comprises a ceramic material, a metal oxide of the metal oxide powder is identical to or different from the ceramic material (see alumina, [0094]);
the metal oxide is selected from one or plural of Al2O3, SiO2, TiO2, and ZrO2 (see alumina, [0094]), and
the ceramic material is selected from one or plural of Al2O3, SiO2, TiO2, ZrO2, and BN (see alumina, [0094]).
Regarding claim 9, modified Cheong discloses all claim limitations set forth above and further discloses a separator:
wherein the metal oxide is Al2O3 (see alumina, [0094]), and
the ceramic material is Al2O3 (see alumina, [0094]).
Regarding claim 20, Cheong discloses all claim limitations set forth above and further discloses a lithium-ion battery:
wherein the ceramic coating layer comprises ceramic material particles (see alumina, [0094]).
Cheong does not explicitly disclose:
the ceramic material particles comprise 5 to 10 parts by weight of small particles, 30 to 70 parts by weight of medium particles, and 5 to 10 parts by weight of large particles,
the small particles are ceramic material particles with D50 = 0.3 to 0.9 μm,
the medium particles are ceramic material particles with D50 = 1.5 to 4 μm, and
the large particles are ceramic material particles with D50 = 5 to 10 μm.
Lin discloses a separator comprising a ceramic coating layer including ceramic material particles comprise 5 to 10 parts by weight of small particles, 30 to 70 parts by weight of medium particles, and 5 to 10 parts by weight of large particles (see mass fraction, [0026]), the small particles are ceramic material particles with D50 = 0.0 to 0.3 μm (see small particles, [0023]), the medium particles are ceramic material particles with D50 = 0.5 to 0.8 μm (see medium particles, [0024]), and the large particles are ceramic material particles with D50 = 5 to 10 μm (see large particles, [0025]) to improve safety, electrolyte wettability, cycle life, and thermal stability of the battery (see separator, [0021]). Cheong and Lin are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the ceramic material particles of Cheong with the small, medium, and large particles of Cheong in order to improve safety, electrolyte wettability, cycle life, and thermal stability of the battery.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP § 2144.05.
Cheong also discloses overlapping ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725